— In a matrimonial action, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Corrado, J.), dated February 27, 1986, as granted the defendant’s motion to modify the child support provisions of the parties’ judgment of divorce to the extent of increasing the amount of child support payable by the plaintiff from $15 per week to $75 per week, based upon changed circumstances.
Ordered that the order is modified, as an exercise of discretion, by deleting the sum of $75 per week, and substituting therefor the sum of $60 per week. As so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, including the plaintiff’s essentially unrefuted demonstration of limited resources, his support obligation has been decreased to a more appropriate amount. Mollen, P. J., Bracken, Lawrence and Kooper, JJ., concur.